  Case 1:19-cv-02370-MN Document 11 Filed 05/08/20 Page 1 of 1 PageID #: 97




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 KAJEET, INC.,

                            Plaintiff,

                       v.                         C.A. No. 19-CV-02370-MN

 GRYPHON ONLINE SAFETY, INC.,

                            Defendant.


              GRYPHON ONLINE SAFETY, INC.’S MOTION TO DISMISS
                     PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Pursuant to Fed. R. Civ. P. 12(b)(6), Defendant Gryphon Online Safety, Inc. (“Gryphon”)

moves for an Order, substantially similar to the proposed order attached hereto, dismissing

Plaintiff Kajeet, Inc.’s claims against Gryphon for infringement of U.S. Patent Nos. 8,667,559

and 7,899,438 in its Complaint, with prejudice, because the claims of the asserted patents are

unpatentable under 35 U.S.C. § 101, and because the Complaint fails to state a plausible claim

upon which relief can be granted on multiple bases. The grounds for this motion ae set forth in

Gryphon’s Opening Brief filed herewith.


  OF COUNSEL:                                        O’KELLY & ERNST, LLC

  Sanjeev Kumar                                      /s/ George Pazuniak
  Hunt Pennington Kumar & Dula PLLC                  George Pazuniak (No.478)
  609 Castle Ridge Road, Suite 315                   824 N. Market Street, Suite 1001A
  Austin, TX 78746                                   Wilmington, DE 19801
  (512) 766-6082                                     (302) 778-4000
  skumar@hpkdlaw.com                                 gp@del-iplaw.com

                                                     Counsel for Defendant
                                                     Gryphon Online Safety, Inc.

  Dated: May 8, 2020
